Title: To James Madison from William Jones, [ca. 20 December] 1813
From: Jones, William
To: Madison, James


        
          Dear Sir,
          [ca. 20 December 1813]
        
        Measures are taken to forward the Embargo Act with a p[r]int circular to the collectors and it will go off tomorrow in order to notify the parties concerned of the passing of the Act.
        I have also directed Mr Sheldon so to modify the instructions as to provide for the exception of vessels licensed for the fisheries or whaling voyages and it will be printed with the utmost possible dispatch. The more I reflect upon this construction of the law the more serious are the evils which present themselves to my mind. If the law has provided for their departure it has utterly failed to provide any regulation in respect to those vessels to guard against fraud.
        Every vessel of whatever capacity may take out a license for the whale fishery and take onboard provisions for a two years voyage by Simply giving Bond for four times the value of the vessel &c that she shall not proceed to any foreign port or place but return with her fare to the U States. They may take onboard whatever persons they please and proceed whence

they please capture or forceable detention will cancell the bond & protests, surveys, condemnations, &c will furnish satisfactory proof to our Courts.
        These vessels will be employed abroad under feigned transfers to neutrals their crews will man the Guns of the enemy whilst their provisions will feed him.
        In either case the law must be considered as inconsistant and defective. If the 7th Secn alone authorizes their departure the law has faild to provide any regulation other than the Bond under which they shall depart. If the positive prohibition of the clearance of all vessels, except such as are provided for in the 1st. and fourth Sections is to be considered as not embracing them there is no exception or provision for their clearance. The fact is the Bill was originally reported without the 7th. Sect. which was Subsequently introduced and from some cause advocated by one of the friends of the Bill who I believe entertained an opinion that without that section they would be enabled to depart without giving Bond and the principal advocates of the Bill acquiesced seeing as they thought that though it was introduced it would be nugatory and I am not certain but I believe Doctr Bibb is of that opinion. I cannot give it any other construction though upon that subject I woud speak with great diffidence. Very sincerely & respectfully your Obdt Servt
        
          W. Jones.
        
      